DETAILED ACTION
The present application is a continuation of U.S. Application No. 14/599,763, now abandoned.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 2, the recitation “wherein the powdered protein ingredient comprises at least a portion of the protein matrix disruptive ingredient” renders the claim indefinite.  Given claim 1, from which claim 2 depends, requires a powdered protein ingredient comprising a protein matrix disruptive ingredient, it is not clear under what circumstance the powdered protein ingredient would not comprise at least a portion of the protein matrix disruptive ingredient.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2009/0155447) in view of Wullschleger et al. (US 5,464,644).
Regarding claims 1, 2, 8 and 9, Moore et al. disclose ready to eat protein extrudates and a process of making ([0063], [0069]-[0072]), the method comprising the steps of: (a) preparing a pre-conditioned pre-mixture comprising protein, carbohydrate (i.e., protein matrix disruptive ingredient – [0057, [0071]), oil and water; (b) introducing the pre-conditioned feed mixture into an extruder barrel, heating the pre-conditioned feed mixture under mechanical pressure to form a molten extrusion mass; (d) extruding the molten extrusion mass through a die to produce a protein extrudates ([0080]-[0088]); (e) shaping the extrudates into pieces by subdividing the extrudate using a rotating knife (i.e, forming the protein matrix composition into pieces – [0080]); and (f) drying the extrudates to a water content about 1 wt% to about 7 wt%  and having a density of from about 0.02 to about 0.5 g/cm3(i.e., g/cc –[0005], [0008], [0059], [0106]).  
Moore et al. disclose that typically the extrusion apparatus comprises at least three barrel zones where the conditioned pre-mix is extruded at a temperature from about 100ºC to about 150º C (i.e.,  from about 212ºF to about 302ºF) and a pressure of about 400 psig ([0092]-[0098]).  Given, claim 1 requires a specific mechanical energy of from about 10 Wh/kg to about 50 Wh/kg, a die pressure of from about 150 PSI to about 350 PSI, and/or a die temperature of from about 200ºF to about 350ºF, since Moore et al. teach extrusion temperature ranging from about 212ºF to about 302ºF, the limitations directed to the extrusion conditions are satisfied.   In addition, given Moore et al. disclose an extrusion process including similar extrusion parameters and raw ingredients to those presently claimed, it necessarily follows the specific mechanical energy (SME) would fall within the broad range claimed.   
Moore et al. disclose that the dried extrudate is ready-to-eat ([0011], [0069]) and has a protein content of about 20% to about 90% by weight, on a moisture-free basis ([0040]-[0041]), a carbohydrate content of about 0.0001% to about 30% by weight (i.e., protein disruptive ingredient –[0057]-[0071]), and an oil content of about 5 to about 15% by weight on a moisture free basis ([0005]).  
Given Moore et al. disclose wherein the ingredients are mixed in an ingredient blender until uniformly distributed ([0080], [0122]/Example 1), intrinsically the oil would be substantially uniformly distributed throughout the resulting extrudates.
Moore et al. is silent with respect to inclusions.
Wullschleger et al. teach that it was known to add ingredient such as fruit or nuts to add flavor and/or texture to ready-to-eat cereal products (.
Moore et al. and Wullschleger et al. re combinable because they are concerned with the same field of endeavor, namely ready-to-eat cereals.  It would have been obvious to one of ordinary skill in the art to have included fruit or nuts in the extrusion composition of Moore et al. to add flavor and/or texture to the resulting extrudates.  On of ordinary skill in the art would have adjusted, in routine processing, the quantity of a particular inclusion, to obtain a desired flavor and/or texture while maintaining the integrity of the extrudate structure.
Regarding claims 3 and 4, modified Moore et al. disclose all of the claim limitations as set forth above.  Moore et al. disclose suitable sources of carbohydrate (i.e., matrix disruptive ingredient) include starch, flour and fiber ([0057]).
Regarding claim 5, modified Moore et al. disclose all of the claim limitations as set forth above.  While Moore et al. is silent with respect the texture analysis measurements, given Moore et al. disclose an extrudate made by a method substantially similar to that presently claimed, intrinsically, the extrudate of Moore et al. would display a texture analysis measurement of from about 1000 to 7400 g force.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2009/0155447) in view of Wullschleger et al. (US 5,464,644) as applied to claim 1, and further in view of Edwards (US 4,338,339).
Regarding claim 6, modified Moore et al. disclose all of the claim limitations as set forth above.  Moore et al. is silent with respect to coating the extruded pieces with a sugar-based coating and drying the coating pieces.
Edwards teaches coating breakfast cereal products with a powdered crystalline material comprising sucrose and a layer of a concentrated aqueous solution of dextrose and sucrose (Abstract).  Edward teaches the coated cereal product is dried at a temperature below the browning temperature of the product (Abstract).  Edwards teaches the coated cereal product has a desirable frosted appearance (Abstract).
Moore et al. and Edwards are combinable because they are concerned with the same field of endeavor, namely, extruded cereal products.  Given Moore et al. Disclose using extrudates as read to eat cereals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the cereal extrudates of Moore et al. with a coating as taught by Edwards to produce cereal with a  sweet taste and desirable frosted appearance.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2009/0155447) in view of Wullschleger et al. (US 5,464,644) as applied to claim 1, and further in view of Holdridge et al. (US 2008/0050476).
Regarding claim 7, modified Moore et al. disclose all of the claim limitations as set forth above.  Moore et al. is silent with respect to a fat-based coating. 
Holdridge et al. teach coating snack food pieces, e.g., cooked cereal pieces, with oil and a powder containing omega-3 fatty acid (Abstract, [0008]).  Holdridge et al. disclose a method wherein cereal is sprayed with a coating oil followed by sprinkling of an omega-3 fatty acid powder ([0013]-[0014],[0017]).  Holdridge et al. disclose cooling the cereal pieces to solidify the coating oil ([0014], claim 15). 
Holdridge et al. teach omega-3 fatty acids have been shown to be beneficial to human health including lowering of serum cholesterol, reduction of blood pressure, reduction in the risk of heart disease, and a reduction in the risk of stroke ([0004]).  Holdridge et al. teach cooling the omega-3 fatty acids are also essential to normal neuronal development and their depletion has been associated with neurodegenerative diseases such as Alzheimer’s disease ([0004]). 
Moore et al. and Holdridge et al. are combinable because they are concerned with the same field of endeavor, namely cereal products.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added the oil coating and omega-3 fatty acid powder as taught by Holdridge to the cereal of Moore et al. for the purpose of fortifying the cereal with omega-3 fatty acids known for their health benefits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759